Citation Nr: 0500164	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Nirmalan Nagulendran, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  The appellant contends she is the veteran's widow.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August  2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying entitlement to Dependency and 
Indemnity Compensation (DIC) benefits and death pension 
benefits.  At present, the appellant's case is before the 
Board for appellate review.

The Board notes that the appellant presented testimony during 
an appeals hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) in September 2003.  A copy of the hearing 
transcript issued, following the hearing, is of record.   


FINDINGS OF FACT

1. All evidence necessary for proper disposition of the 
appellant's appeal has been obtained.

2. The appellant and the veteran were married on June [redacted], 
1947, and divorced on June [redacted], 1987.  The veteran died on 
May [redacted], 1999.




CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101, 103, 1310, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.50-3.54 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts relevant to the appellant's claim are not in 
dispute.  The evidence of record establishes that the 
appellant and the veteran were married on June [redacted], 1947, 
and divorced on June [redacted], 1987.  The veteran died on 
May [redacted], 1999 due to chronic obstructive pulmonary disease 
as a consequence of smoking.

The appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
in June 2000.  She then reported that the veteran and her had 
permanently separated on December [redacted] 1973 as the appellant 
was afraid of her husband.

In support of her claim, the appellant submitted lay 
statements from her son and [redacted]
, all in support of the 
appellant's contentions that she was forced to separate from 
the veteran due to emotional stress and difficulties in the 
marriage caused by the veteran's personality.  In this 
respect, it appears that at the time of his death, the 
veteran was service-connected for schizophrenia and was rated 
as 100 percent disabled for this disability.

The statute and regulation pertaining to VA's duty to inform 
the appellant of the evidence needed to substantiate her 
claim and to assist her in developing the relevant evidence 
was revised following initiation of her claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The changes in the 
statute and regulation are potentially applicable to all 
claims filed on or after November 9, 2000, or filed 
previously but still pending before VA on that date.  The 
Court has held, however, that the provisions of the VCAA do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  In the instant case the facts are not in 
dispute.  Resolution of the appellant's appeal is dependent 
on interpretation of the statutes and regulation defining a 
"surviving spouse." The Board finds, therefore, that the 
provisions of the VCAA and its implementing regulation are 
not applicable to the adjudication of the issue now before 
the Board.

The Board notes that it could be argued that VA failed to 
fulfill its duty to assist the appellant by not exploring the 
possibility of having the divorce decree between the 
appellant and the veteran declared invalid under applicable 
law.  Although VA may have a duty to assist a claimant in 
obtaining relevant evidence, VA is not obligated to pursue 
possible legal actions on behalf of a claimant.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim); see also Hilkert v. West, 11 Vet. 
App. 284 (1998), rev'd on other grounds 12 Vet. App. 145 
(1999) (VA's duty to assist does not require VA to prove the 
claim with the claimant only in a passive roll).  Further 
action on this issue by the Board is not, therefore, 
warranted.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. 38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
She contends that she should be considered his surviving 
spouse for VA benefit purposes because they were married for 
at least 4 decades, and their separation was due to emotional 
stress and difficulties in the marriage caused by the 
veteran's personality related to his service-connected 
schizophrenia, which was rated 100 percent disabling prior to 
his death (per the last deferred rating decision dated 
November 1990). 

For the reasons that will be explained below, the Board finds 
that the appellant's contentions are without merit.  The 
appellant submitted her claim in June 2000. 

Prior to February 1997, the version of the regulation that 
was in effect defined the terms "wife," "widow," 
"spouse," and "surviving spouse." The relevant portion of 
the regulation defined a "widow" as a person whose marriage 
to the veteran met the requirements of 38 C.F.R. § 3.1(j), 
who was the lawful spouse of the veteran at the time of the 
veteran's death, and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, unless the separation was due to the 
misconduct of, or procured by, the veteran, without the fault 
of the spouse; and (2) who had not remarried or lived with a 
person of the opposite sex as husband and wife.  The term 
"surviving spouse" was defined as a person of the opposite 
sex who was a widow or widower.  Both definitions provided 
for consideration of an individual as a widow or surviving 
spouse based on the deemed marriage provisions of 38 C.F.R. § 
3.52. 38 C.F.R. § 3.50 (1996).

The applicable regulation was revised in February 1997 for 
the stated purpose of replacing any gender-specific language 
in the regulation with gender-neutral language.  The 
amendment deleted any reference in 38 C.F.R., Part 3, to 
"wife," "husband," "widow," or "widower," and replaced 
those terms with "spouse" or "surviving spouse." The 
definition of "wife" and "widow" in 38 C.F.R. § 3.50 was, 
therefore, removed, and the identical definition applied to 
"spouse" and "surviving spouse." The regulation did not 
make any modification to the requirements for establishing an 
individual's status as the veteran's spouse (wife) or 
surviving spouse (widow).  See Spouse and Surviving Spouse, 
62 Fed. Reg. 5528 (Feb. 6, 1997).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the appellant.  In making that 
determination it may be necessary for the Board to apply both 
the old and the new versions of the regulation.  If 
application of the revised regulation results in a grant of 
the benefits sought, the effective date for the benefits can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000.

Because the amendment to the regulation did not make any 
substantive changes pertaining to the criteria for 
determining whether the appellant was the veteran's surviving 
spouse for VA benefit purposes, the Board finds that neither 
version of the regulation is more favorable to the appellant.  
VAOPGCPREC 3-2000.  For the sake of clarity, the Board's 
references will be to the current version of the regulation.

As previously stated, in order to qualify as the veteran's 
surviving spouse the appellant must have entered into a 
marriage with him that is considered valid under the laws of 
the jurisdiction in which they resided at the time of the 
marriage.  The veteran and the appellant were married on June 
[redacted]
, 1947, and there is no reason to question the validity of 
that marriage.  The regulation further specifies, however, 
that in order to qualify as the veteran's surviving spouse 
she must have been his lawful spouse at the time of his 
death.  The appellant was not the veteran's lawful spouse at 
the time of his death because their marriage was terminated 
by divorce on June [redacted]
, 1987.

The appellant argues that her marriage to the veteran should 
not be found to have terminated because the divorce was 
obtained due to the fault of the veteran.  The provisions in 
the regulations pertaining to whether any separation of the 
parties was due to the fault of the veteran, without any 
fault on the part of the appellant, is applicable in 
determining whether married individuals continued to cohabit 
following their marriage.  It presupposes that the 
individuals continued to be validly married.  The appellant 
must still satisfy the first two requirements for 
establishing her status as the veteran's surviving spouse, 
those being having undergone a valid marriage to the veteran 
and being his lawful spouse at the time of his death to find 
that she is the veteran's surviving spouse.

The appellant's representative also contends that she 
qualifies as the veteran's surviving spouse based on the 
provisions of 38 C.F.R. § 3.52.  He asserts that because the 
appellant and the veteran had a facially valid marriage, 
children were born of the marriage, and their separation was 
due to the fault of the veteran, the appellant should be 
considered the veteran's surviving spouse.  When read in the 
context of the other regulations pertaining to the 
appellant's status as the veteran's surviving spouse, it is 
evident that 38 C.F.R. § 3.52 is applicable in determining 
whether a valid marriage between the veteran and the 
appellant can be established. The regulation is not 
applicable if the appellant's valid marriage to the veteran 
was terminated by divorce prior to his death.  38 C.F.R. § 
3.50 still requires that the appellant have been the 
veteran's "lawful" spouse at the time of his death.  In 
addition, 38 C.F.R. § 3.52(b) indicates that an impediment to 
a valid marriage is for consideration when the parties 
entered into the relationship.  Their subsequent divorce, 
however, cannot be considered an "impediment" to the 
validity of the original marriage.  The representative's 
arguments are, therefore, without merit.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  Therefore, the appellant's claim must be 
denied.




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


